Execution Copy

THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933 (WITH THE RELATED RULES, THE
“SECURITIES ACT”) OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED UNLESS SO REGISTERED OR AN EXEMPTION FROM REGISTRATION
THEREUNDER IS AVAILABLE.


SENIOR CONVERTIBLE PROMISSORY NOTE


$3,000,000.00
December 23, 2013
New York, New York



FOR VALUE RECEIVED, the undersigned, Tecogen Inc., a corporation organized under
the laws of the State of Delaware (the “Borrower”), HEREBY PROMISES TO PAY to
the order of Michaelson Capital Special Finance Fund LP, a limited partnership
organized under the laws of the State of Delaware (the “Holder”), the principal
sum of THREE MILLION AND 00/100 DOLLARS ($3,000,000.00) (the “Loan Amount”)
together with interest due thereon, payable as provided herein.


1.Definitions and Other Interpretive Provisions.
(a)    Defined Terms. As used in this Note, the following terms have the
following meanings:
“Affiliate” as applied to any specified Person, means any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such specified Person. For purposes of the foregoing, “control”, when used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlled” and “controlling” shall have meanings
correlative to the foregoing.
“Annex” has the meaning assigned to such term in Section 8(m).
“Applicable Law” means, with respect to any Person, all provisions of laws,
statutes, ordinances, rules, regulations, certificates or orders of any
Governmental Authority applicable to such Person or any of its assets or
property or to which such Person or any of its assets or property is subject,
and all Orders in Proceedings in which such Person is a party or by which it or
any of its assets or properties is or may be bound or subject.
“Borrower” has the meaning assigned to such term in the Preamble.
“Business Day” means a day which is not a Saturday, Sunday, or other day on
which commercial banks in New York, New York are authorized or required by law
to close.
“Change of Control” means (a) a merger, consolidation, a sale of all or
substantially all of the assets or similar transaction of the Borrower with or
into any other Person after which the equity

US_ACTIVE-115646469

--------------------------------------------------------------------------------



holders of the Borrower as of the date hereof fail to own at least fifty percent
(50%) of the voting or management power of the surviving Person or (b) a sale
(whether through one sale or multiple sales to a single Person or group of
related Persons during any period of time after the date hereof) by the equity
holders of the Borrower as of the date hereof of an aggregate of fifty percent
(50%) or more of the Equity Interests (by voting power).
“Change of Control Notice” has the meaning assigned to such term in Section 7.
“Claim” means any claim, demand, assessment, judgment, order, decree, action,
cause of action, litigation, suit, investigation or other Proceeding.
“Code” means the Internal Revenue Code of 1986, as amended, or any similar
federal law then in force, and the rules and regulations promulgated thereunder,
all as the same may from time to time be in effect.
“Common Stock” has the meaning assigned to such term in Section 6(a).
“Conditions to Funding” has the meaning assigned to such term in Section 3.
“Conversion Price” means $5.40 per share of Common Stock of the Borrower, as
adjusted from time to time pursuant to the terms hereof.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property or
services (other than accounts payables incurred in the ordinary course of
business and accrued expenses incurred in the ordinary course of business which
in all cases are subject to the limitations set forth in Section
10(a)(ii)(B)(x)), (b) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (c) all capital lease obligations of
such Person, (d) all obligations of such Person, contingent or otherwise, in
respect of acceptances, letters of credit or similar extensions of credit, (e)
all Liabilities secured by any lien on any property owned by such Person, even
though such Person has not assumed or otherwise become liable for the payment
thereof, (f) all obligations of such Person in respect of interest rate or
currency protection agreements, (g) all Debt of one or more others guaranteed
directly or indirectly in any manner by such Person and (h) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Debt described above or other obligation payable or
performable by another Person in any manner, whether directly or indirectly.
“Debtor Relief Law” means the United States Bankruptcy Code, Title 11 of the
United States Code, 11 U.S.C. §101 et seq., as amended from time to time, or any
successor statute, and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
winding up or similar debtor relief laws, whether federal, state, local or
foreign from time to time in effect affecting the rights of creditors generally.
“Default Rate” has the meaning assigned to such term in Section 4(b).
“Dispose” has the meaning assigned to such term in Section 10(d).

- 2 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



“Equity Interests” has the meaning assigned to such term in Section 8(b).
“Event of Default” has the meaning assigned to such term in Section 12.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Funding Date” means the date first set forth above.
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
“Governmental Authority” means any domestic or foreign government or political
subdivision thereof, whether on a federal, state or local level and whether
executive, legislative or judicial in nature, including any agency, authority,
board, bureau, commission, court, department or other instrumentality thereof.
“Holder” has the meaning assigned to such term in the Preamble.
“Indemnitee” has the meaning assigned to such term under Section 27.
“Interest Payment Date” has the meaning assigned to such term in Section 4(c).
“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.
“Loan” has the meaning assigned to such term in Section 2(a).
“Loan Amount” has the meaning assigned to such term in the Preamble.
“Mandatory Conversion” has the meaning assigned to such term in Section 6(b).
“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, prospects, properties, assets or financial or other condition of the
Borrower and its Subsidiaries, taken as a whole, or (ii) the Borrower’s ability
to pay or perform its obligations under this Note.
“Margin Stock” means “margin stock”, as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
“Maturity Date” has the meaning assigned to such term in Section 5(b).
    “Merge” has the meaning assigned to such term in Section 10(c).
“Note” means this Senior Convertible Promissory Note issued by the Borrower if
favor of the Holder.
“Notice of Borrowing” has the meaning assigned to such term in Section 3(b).

- 3 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



“Obligations” means, in each case, whether now in existence or hereafter
arising: the principal of and interest of the Loan, and all other fees and
commissions, charges, indebtedness, loans, Liabilities, financial
accommodations, obligations, covenants and duties owing by the Borrower to the
Holder, of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, pursuant to this Note or any other document, agreement, instrument
or certificate executed by the Borrower in connection with or pursuant to the
terms of this Note, and including any such obligations incurred after the
commencement of any proceeding under any Debtor Relief Law (including any
interest accruing under this Note after the filing of a petition with respect to
the Borrower under any Debtor Relief Law whether or not allowed or allowable as
a Claim in the related proceeding).
“OFAC” has the meaning assigned to such term in Section 8(m).
“Optional Conversion” has the meaning assigned to such term in Section 6(a).
“Optional Repayment Amount” has the meaning assigned to such term in Section
5(a).
“Order” means any final non-appealable judgment, writ, decree, injunction,
order, stipulation, compliance agreement or settlement agreement issued or
imposed by, or entered into with, a Governmental Authority.
“Patriot Act” has the meaning assigned to such term in Section 8(m).
“Person” shall be construed as broadly as possible and shall include an
individual, a partnership (including a limited liability partnership), a
company, an association, a joint stock company, a limited liability company, a
trust, a joint venture, an unincorporated organization and a Governmental
Authority.
“Principal Market” means the principal securities exchange or securities market
on which the Common Stock is then traded.
“Proceeding” means any legal, administrative or arbitration action, suit,
complaint, charge, hearing, inquiry, investigation or proceeding.
“Rate” has the meaning assigned to such term in Section 4(a).
“Registration Statement” has the meaning assigned to such term in Section 11.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Solvent” means, with respect to any Person, that such Person is solvent, is
able to pay its debts as they become due and owns property having a value both
at fair valuation and a present fair salable value greater than the amount
required to pay such debts as they mature, and will not be rendered insolvent,
or be left with insufficient capital, or be unable to pay its debts as they
mature, by the execution, delivery and performance of this Note to which the
Borrower is a party or by the transactions contemplated hereunder or thereunder.

- 4 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



“Subsidiary” means, at any time, a corporation, partnership, joint venture,
limited liability company or other business entity of which either (i) more than
50% of the shares of stock or other interests entitled to vote in the election
of directors or comparable Persons performing similar functions (excluding
shares or other interests entitled to vote only upon the failure to pay
dividends thereon or other contingencies) or (ii) more than a 50% interest in
the profits or capital of such Person are at the time owned or controlled
directly or indirectly by the Borrower or through one or more Subsidiaries of
the Borrower or by the Borrower and one or more Subsidiaries of the Borrower.
“Tax” means, with respect to any Person, (i) all income taxes (including any tax
on or based upon net income, or gross income, or income as specially defined, or
earnings, or profits, or selected items of income, earnings or profits) and all
gross receipts, sales, use, ad valorem, transfer, franchise, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property or windfall profits taxes, alternative or add-on minimum taxes, customs
duties or other taxes, fees, assessments or charges of any kind whatsoever,
together with any interest and any penalties, additions to tax or additional
amounts imposed by any taxing authority (domestic or foreign) on such Person and
(ii) any Liability for the payment of any amount of the type described in the
immediately preceding clause (i) as a result of being a member of an affiliated
or combined group.
“Tax Authority” means the Internal Revenue Service and any other domestic or
foreign Governmental Authority responsible for the administration of any Taxes.
“Tax Returns” means all federal, state, local and foreign tax returns,
declarations, statements, reports, schedules, forms and information returns and
any amended Tax Return required to be filed with any Tax Authority with respect
to Taxes.
“Trading Day” means any day on which the Common Stock is traded on the Principal
Market; provided, that, “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00 P.M., New York City time).
“Volume Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30 A.M., New York City time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00 P.M., New York City time (or such other time as the Principal
Market publicly announces is the official close of trading) as reported by
Bloomberg through its “Volume at Price” functions, or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30 A.M., New York City time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00 P.M., New York City time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink

- 5 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Volume Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Volume Weighted Average Price
of such security on such date shall be the fair market value as mutually
determined by the Borrower and the Holder. If the Borrower and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 18. All such determinations to be
appropriately adjusted for any share dividend, share split, share combination,
reclassification or similar transaction during the applicable calculation
period.
(b)    Other Interpretive Provisions.
(i)    Unless otherwise specified herein or therein, all terms defined in this
Note shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto. The meanings of defined terms shall
be equally applicable to the singular and plural forms of the defined terms.
(ii)    The words “hereof”, “herein”, “hereunder” and words of similar import
when used in this Note shall refer to this Note as a whole and not to any
particular provision of this Note; and subsection, section, schedule and exhibit
references are to this Note unless otherwise specified.
(iii)    The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced. The term “including” is not limiting and means “including without
limitation.”
(iv)    Unless otherwise expressly provided herein, references to agreements and
other contractual instruments, including this Note, shall be deemed to include
all subsequent amendments thereto, restatements and substitutions thereof and
other modifications and supplements thereto which are in effect from time to
time, but only to the extent such amendments and other modifications are not
prohibited by the terms hereof.
(v)    All references to “Dollars” shall mean the dollar currency of the United
States of America. References to any statute or regulation may be made by using
either the common or public name thereof or a specific cite reference and are to
be construed as including all statutory and regulatory provisions related
thereto or consolidating, amending, replacing, supplementing or interpreting the
statute or regulation.
2.    Loan; Ranking.
(a)    Loan. The Holder hereby agrees to make on the Funding Date the payment of
the Loan Amount (the “Loan”), subject to the satisfaction of the Conditions to
Funding.
(b)    Ranking. All Obligations shall be senior in right of payment to (a) all
Debt of the Borrower, whether now existing, as shall be included on Schedule I
attached hereto, or hereafter arising, except specifically permitted herein and
in Section 10, and (b) all classes of Equity Interests issued after the date
hereof.

- 6 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



3.    Conditions to Funding. The funding of the Loan shall be subject to the
satisfaction of, or the waiver by the Holder of, each of the following
conditions (the “Conditions to Funding”):
(a)    The Holder shall have received the following, each in form and substance
satisfactory to the Holder in its sole discretion:
(i)    an executed copy of this Note;
(ii)    an executed copy of the Common Stock Purchase Agreement as set forth on
Exhibit “A” hereto for the purchase by the Holder of Two Million Dollars
($2,000,000.00) of the Borrower’s Common Stock (defined below) to be completed
in connection with the Loan;
(iii)    a copy of the Certificate of Incorporation of the Borrower, certified
as of a recent date by the Secretary of State or similar authority of its
jurisdiction of incorporation;
(iv)    a copy of the Bylaws of the Borrower, certified by the Secretary or
Assistant Secretary of the Borrower;
(v)    a copy of resolutions of the Board of Directors of the Borrower approving
this Note, the Loan and the other transactions contemplated hereunder;
(vi)    an incumbency certificate executed by the Secretary or an Assistant
Secretary of the Borrower, certifying the names and signatures of the officers
of the Borrower or other Persons authorized to execute this Note and the other
documents to be delivered hereunder, including the resolutions of the Board of
Directors of the Borrower referenced in the preceding clause;
(vii)    evidence of payment of all reasonable fees, costs and expenses
(including reasonable attorneys’ fees and expenses) required to be paid to the
Holder on or prior to the Funding Date by the Borrower pursuant to this Note,
the term sheet related hereto or any other written agreement; and
(ix)    such documentation and other information that the Holder may reasonably
request as of the Funding Date.
4.    Interest.
(a)    Rate. Interest will be paid in advance on the unpaid principal balance of
this Note at a rate of Four percent (4.00%) per annum (calculated on the basis
of a 360-day year) (the “Rate”). Notwithstanding the foregoing, any interest
(including, without limitation, any interest at the applicable Default Rate)
payable under this Note shall be subject to reduction to the amount not in
excess of the maximum legal amount allowed under the applicable usury laws as
now or hereafter construed by the courts having jurisdiction over such matters.
(b)    Default Rate. Notwithstanding the foregoing, at all times after the
occurrence and during the continuance of an Event of Default, whether or not the
Holder has accelerated payment of this Note, or after maturity (by acceleration
or otherwise) or judgment, interest under this Note shall accrue at a rate per
annum equal to the Rate plus (i) 4.00%, after the occurrence and during

- 7 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



the continuance of an Event of Default relating to the payment of principal
and/or interest owed hereunder and (ii) 2.00%, after the occurrence and during
the continuance of any other Event of Default (the “Default Rate”).
(c)    Interest Payments. Interest (other than any interest at the applicable
Default Rate) is to be paid in advance on the first (1st) day of each month
beginning with the Funding Date (each, an “Interest Payment Date”) and shall be
paid in cash. Interest at the Default Rate shall be payable in cash and shall be
due on demand.
5.    Payments.
(a)    Optional Prepayments. The Borrower may at any time upon ten (10) Business
Days prior written notice to the Holder, no later than 11:00 A.M. (New York City
time), prepay all of the then outstanding principal and interest due and payable
under this Note in full, at any time prior to the Maturity Date for an amount
equal to 120% of the then outstanding principal and interest due and payable as
of the date of such prepayment (the “Optional Repayment Amount”). Any such
notice of prepayment shall specify (i) the prepayment date and (ii) the total
outstanding principal amount and accrued but unpaid interest of the Loan to be
prepaid. Any notice of prepayment delivered to the Holder pursuant to the
preceding sentence shall not thereafter be revocable by the Borrower and the
payment amount specified in such notice of prepayment shall be due and payable
on the date specified therein.
(b)    Payment At Maturity. Subject to Sections 6(a) and 6(b), the outstanding
principal amount of this Note, together with all due and unpaid interest, shall
be due and payable in cash on the date that is the earlier of (i) the third
(3rd) anniversary of the date of this Note and (ii) such earlier date on which
such amounts become due and payable pursuant to Section 12 (such date, the
“Maturity Date”).
(c)    Payments Generally. Any cash payments of principal and interest
(including, without limitation, interest at the applicable Default Rate) under
this Note shall be made to the Holder in United States dollars in immediately
available funds, without setoff, defense or counterclaim at the offices of the
Holder, 400 Madison Avenue, Suite 2A, New York, NY 10017, or such other place as
the Holder may designate from time to time. The Borrower shall make any such
payments hereunder no later than 4:00 P.M. (New York City time) on the day when
due; provided, that if any payment is due, or any time period for giving notice
or taking action expires, on a day which is not a Business Day, the payment
shall be due and payable on, and the time period shall automatically be extended
to, the immediately following Business Day. Any payment received after 5:00 P.M.
(New York City time) shall be deemed to have been received on the next Business
Day and interest shall continue to accrue at the required rate hereunder until
such Business Day.
6.    Conversion.
(a)    Optional Conversion. At the Holder’s sole option, on the Maturity Date,
or upon such earlier date as the Holder shall determine in its sole and absolute
discretion, all or any portion (if the portion to be converted is at least One
Hundred Thousand Dollars ($100,000.00) at any time) of the outstanding principal
balance of this Note, together with all unpaid interest, shall be converted

- 8 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



into fully paid, validly issued and nonassessable $0.001 par value per share,
common stock of the Borrower (the “Common Stock”), based on the Conversion Price
(the “Optional Conversion”), as evidenced by a Notice of Conversion in form and
substance substantially similar to Exhibit “B” hereto.
(b)    Mandatory Conversion. If at any time, (i) the Common Stock shall be
trading on NASDAQ or another “national securities exchange” that has registered
with the Securities and Exchange Commission under Section 6 of the Exchange Act,
(ii) the resale of the Common Stock issued or issuable upon conversion of this
Note is subject to an effective Registration Statement or such Common Stock
otherwise qualifies for unrestricted resale under the federal securities laws,
(iii) the arithmetic average of the Volume Weighted Average Price of the Common
Stock for the twenty (20) consecutive Trading Days preceding the Borrower’s
notice of mandatory conversion exceeds 185% of the Conversion Price (subject to
appropriate adjustments pursuant to clause (c) below) and (iv) the dollar value
of the average daily trading volume of the Common Stock for the twenty (20)
consecutive Trading Days preceding the Borrower’s notice of mandatory conversion
exceeds One Hundred Fifty Thousand Dollars ($150,000.00), the Borrower, with at
least ten (10) Business Days prior written notice to the Holder, shall have the
right to require Holder to convert all of the then outstanding principal balance
together with all unpaid interest of this Note into Common Stock, based on the
Conversion Price (the “Mandatory Conversion”), pursuant to a subscription
agreement or purchase agreement or any other similar instrument to be entered
into by the Holder and the Borrower in order to evidence the Mandatory
Conversion in form substantially similar to Exhibit “C” hereto.
(c)    Conversion Price Adjustment. The Conversion Price shall be subject to
adjustment from time to time as hereinafter provided. Upon each adjustment of
the Conversion Price, the Holder shall thereafter be entitled to purchase that
number of shares of Common Stock of the Borrower obtained by multiplying the
Conversion Price in effect immediately prior to such adjustment by the number of
shares of Common Stock issuable pursuant to conversion immediately prior to such
adjustment and dividing the product thereof by the Conversion Price resulting
from such adjustment. If the Borrower subdivides (by any share dividend, share
split, recapitalization or otherwise) one or more classes of its Equity
Interests into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Borrower combines (by combination, reverse share split or otherwise) one or more
classes of its Equity Interests into a smaller number of shares, the Conversion
Price in effect immediately prior to such combination will be proportionately
increased. If the Borrower (i) sells or issues any Common Stock for a price at
or below $4.50 per share of Common Stock, or (ii) distributes to the holders of
its outstanding Common Stock, with or without consideration, any cash,
securities or other property (including, without limitation, the distribution of
assets of the Borrower, cash dividends and other distributions, the granting of
stock appreciation rights, phantom stock rights or other rights with equity
features, and the non-cash issuance of equity securities of the Borrower), then,
the Conversion Price shall be adjusted by multiplying the Conversion Price in
effect immediately prior to such adjustment by a fraction (i) the numerator of
which shall be the then per share fair market value on such date of such cash,
securities or other property so distributed applicable to one outstanding share
of the Common Stock as determined by the Board of Directors of the Borrower in
good faith and (ii) the denominator of which shall be the prior Conversion
Price;

- 9 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



provided, that no such adjustment will increase the Conversion Price as
otherwise determined pursuant to this clause (c). Notwithstanding the foregoing,
(i) the Conversion Price shall not be adjusted in connection with the issuance
or exercise of any rights, warrants or options to subscribe for or purchase
Equity Interests pursuant to existing employee option grant instruments as of
the Funding Date as set forth on Schedule I hereto and the issuance of option
grants to employees at an exercise price of not less than $4.50 per share of
Common Stock after the Funding Date and (ii) no such adjustment shall be
required if the Borrower makes an identical distribution to the Holder of this
Note as if this Note, immediately prior to such distribution, had hypothetically
converted this Note into Common Stock on the terms contained herein.
(d)    Fractional Units. If, after aggregation, the Optional Conversion or the
Mandatory Conversion would result in the issuance of a fractional unit, the
Borrower shall, in lieu of issuance of any fractional unit, pay the Holder
otherwise entitled to such fraction a sum in cash equal to the product resulting
from multiplying the then Conversion Price of one unit of Common Stock by such
fraction.
7.    Rights Upon Change of Control. No later than ten (10) Business Days prior
to the consummation of a Change of Control, the Borrower shall deliver written
notice thereof to the Holder (the “Change of Control Notice”). Upon receipt of
the Change of Control Notice, at the Holder’s sole option, (i) the Obligations
shall be assumed, on the terms and conditions set forth in this Note, through an
assignment and assumption agreement, in form and substance satisfactory to the
Holder, by the surviving entity, or (ii) the Borrower shall prepay all of the
then outstanding principal and unpaid interest under this Note in full at the
then Optional Repayment Amount.
8.    Representations and Warranties. The Borrower hereby represents and
warrants, as of the date made or deemed made, that:
(a)    the Borrower is duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite power and
authority to own, lease and operate its properties, to carry on its business as
now conducted and as proposed to be conducted and to enter into and perform its
obligations under this Note;
(b)    all the outstanding stock, or other equivalents of, or other ownership or
equity interests in the Borrower and warrants, options or other rights to
acquire any such units or interests of the Borrower (the “Equity Interests”) are
set forth on Schedule I attached hereto and are, or when issued will be, validly
issued, fully paid and nonassessable;
(c)    (i) there are no options, warrants, agreements, instruments or securities
or rights of any kind relating to the issued or unissued Equity Interests or
obligating the Borrower to issue, transfer, grant or sell any Equity Interests;
(ii) there are no preemptive rights, voting agreements, transfer restrictions
(except those imposed by applicable federal and state securities laws) or
registration rights affecting the Equity Interests; (iii) no plan, unit
purchase, unit option or other agreement or understanding between the Borrower
and any holder of any Equity Interests or rights to acquire any Equity Interests
provide for the acceleration or other changes in the vesting provisions or other
terms of such Equity Interests as a result of any merger, sale of Equity
Interests or assets, change in control or other similar transaction by the
Borrower;

- 10 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



(d)    the Borrower has complied and will comply with any applicable federal and
state securities laws in connection with the issuance of Equity Interests;
(e)    the Borrower has all necessary power and authority to execute and deliver
this Note and to perform its obligations hereunder (including, without
limitation, the conversions of the Loan into Common Stock contemplated hereunder
and the transactions contemplated hereunder). The Borrower’s board of directors
and shareholders have taken all actions necessary for the authorization,
execution and delivery of this Note and the performance of the obligations of
the Borrower hereunder (including, without limitation, the conversions of the
Loan into Common Stock contemplated hereunder and the transactions contemplated
hereunder). This Note has been duly and validly executed and delivered by the
Borrower, and constitutes the valid and legally binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies;
(f)    (x) the Borrower and/or Subsidiary of the Borrower is and (y) to the
Borrower’s knowledge, each Affiliate of the Borrower and Person who has an
ownership interest in the Borrower, or has or will have an interest in the
transaction contemplated by this Note or will participate, in any manner
whatsoever, in receiving or utilizing the proceeds of the Loan, whether directly
or indirectly, is: (i) not a “blocked” person listed in the Annex to Executive
Order Nos. 12947, 13099 and 13224 and all modifications thereto or thereof (the
“Annex”); (ii) in full compliance with the requirements of the USA Patriot Act
2001, 107 Public Law 56 (October 26, 2001) and in other statutes and all orders,
rules and regulations of the United States government and its various executive
departments, agencies and offices, related to the subject matter of the Patriot
Act, including Executive Order 13224 effective September 24, 2001 (the “Patriot
Act”) and all other requirements contained in the rules and regulations of the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”); (iii)
operated under policies, procedures and practices, if any, that are in
compliance with the Patriot Act and available to the Holder for the Holder’s
review and inspection during normal business hours and upon reasonable prior
notice; (iv) not in receipt of any notice from the Secretary of State or the
Attorney General of the United States or any other department, agency or office
of the United States claiming a violation or possible violation of the Patriot
Act; (v) not listed as a Specially Designated Terrorist (as defined in the
Patriot Act) or as a “blocked” person on any lists maintained by OFAC pursuant
to the Patriot Act or any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of OFAC issued pursuant
to the Patriot Act or on any other list of terrorists or terrorist organizations
maintained pursuant to the Patriot Act; (vi) not a Person who has been
determined by competent authority to be subject to any of the prohibitions
contained in the Patriot Act; and (vii) not acting, and if other than a natural
person, owned or controlled by and/or will not in the future act for or on
behalf of any Person named in the Annex or any other list promulgated under the
Patriot Act or any other Person who has been determined to be subject to the
prohibitions contained in the Patriot Act;
(g)    all Tax Returns required to be filed by the Borrower and each of its
Subsidiaries in any jurisdiction have been filed, and all Taxes, assessments,
fees and other governmental charges upon the Borrower and each of its
Subsidiaries, or upon any of the Borrower’s or any such

- 11 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



Subsidiary’s property or income, which are shown to be due and payable on such
Tax Returns have been paid, and the Borrower is not aware of any proposed
additional tax assessment or Tax to be assessed against or applicable to the
Borrower or any of its Subsidiaries;
(h)    there is no Claim or Proceeding (i) pending, which if adversely
determined (taking the fact as alleged in such Proceeding as true for such
purposes) could reasonably be expected to have a Material Adverse Effect or (ii)
to the Borrower’s knowledge, threatened against or affecting the Borrower or its
Subsidiaries or any of their respective properties or assets, which if adversely
determined could reasonably be expected to have a Material Adverse Effect; and
(i)    no representation or warranty of the Borrower in this Note and no written
statement furnished by the Borrower or any officer, manager, counsel,
representative or other agent of the Borrower pursuant to or in connection with
this Note contains or will contain any untrue statement of material fact, or
omits or will omit to state a material fact necessary to make the statements
hereunder or thereunder in light of the circumstances in which they were made,
not misleading; and, to the Borrower’s knowledge, there are no facts which
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect.
9.    Affirmative Covenants. Until all of the Obligations have been paid or
otherwise satisfied in full, the Borrower shall, and shall ensure that each of
its Subsidiaries shall:
(a)    (i) preserve and maintain its separate existence, form, jurisdiction of
organization and tax status, and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and (ii) qualify and remain qualified
as a foreign entity and authorized to do business in each jurisdiction where the
nature and scope of its activities require it to so qualify under Applicable
Law, except where failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(b)    (i) protect and preserve all properties useful in and material to its
business, including, without limitation, copyrights, patents, trade names and
trademarks, (ii) maintain in good working order and condition (subject to
ordinary wear and tear) all buildings, equipment and other tangible real and
personal property, and (ii) from time to time make or cause to be made all
renewals, replacements and additions to such property necessary for the conduct
of its business, except where failure to do so could not reasonably be expected
to have a Material Adverse Effect;
(c)    observe and remain in compliance with all Applicable Laws (including,
without limitation, all applicable communications laws and regulations
(including federal and state regulations and orders), reporting requirements
under the Exchange Act and all applicable federal and state securities laws) and
maintain in full force and effect all authorizations, consents, approvals,
licenses, exemptions and other qualifications of, registrations and filings
with, and reports to, all Governmental Authorities;
(d)     (i) prior to the occurrence and continuance of an Event of Default, upon
reasonable prior notice, and (ii) at any time thereafter, in each case permit
the Holder (or its agents) to enter its business premises and to inspect its
books and records and speak with its senior employees during

- 12 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



normal business hours and without undue disruption or interference to its
business for the purpose of evaluating the compliance of the Borrower with the
terms hereof;
(e)    furnish to the Holder on a confidential basis, (i) from time to time as
the Holder may reasonably request, financial statements for the Borrower or a
Subsidiary as the Holder may request; (ii) as soon as available and in any event
within thirty (30) days after the end of each quarter of each fiscal year of the
Borrower, a copy of the unaudited balance sheet of the Borrower and its
Subsidiaries as of the end of such quarter and statements of income and cash
flows of the Borrower and its Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, all in form
acceptable to the Holder in its reasonable discretion; (iii) by March 30th of
the following fiscal year, a copy of the audited financial statements for the
Borrower and its Subsidiaries, dated within ninety (90) days, containing the
balance sheet of the Borrower and its Subsidiaries and statements of annual
income and cash flows of the Borrower and its Subsidiaries, all in form
acceptable to the Holder in its reasonable discretion; (iv) as soon as
practicable and in any event within five (5) days after the occurrence of a
Material Adverse Effect, or an Event of Default and the action that the Borrower
has taken or proposes to take with respect thereto; and (v) such other
information in respect of the Borrower and its Subsidiaries, including
management letters, financial statements, Tax Returns, investment statements and
other information, as the Holder may from time to time reasonably request;
provided, however, that the preceding (i), (ii) and (iii) shall not apply to the
Borrower if the Borrower is subject to the reporting requirements of the
Exchange Act;
(f)    take all actions necessary to at all times have authorized, and reserved
for the purpose of issuance, no less than 100% of the sum of the maximum number
of shares of Common Stock issuable upon conversion of this Note hereunder
(without taking into account any limitations on the conversion of the Loan); and
(g)    timely file all reports required to be filed with the Securities and
Exchange Commission pursuant to the Exchange Act.
10.    Negative Covenants. Until all of the Obligations have been paid or
otherwise satisfied in full, the Borrower shall not, and shall ensure that each
of its Subsidiaries shall not, in each case without the prior written consent of
the Holder:
(a)    create, incur, assume, guarantee or be or remain liable with respect to
any Debt other than the following:
(i)
Obligations;

(ii)
Debt (A) existing as of the date of this Agreement and as set forth on Schedule
I attached hereto, provided, that the Debt in the form of a letter of credit
issued by Enterprise Bank and Trust Company on behalf of the Borrower shall be
terminated no later than January 30, 2014, or (B) incurred in the ordinary
course of business since the date hereof in the form of (x) business office
rentals, leases of executive automobiles and office equipment in an aggregate
amount not to exceed $100,000, at any time outstanding and (y)


- 13 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



performance bonds, and in each case any renewals and refinancings thereof, but
not any increase in the principal amounts thereof;
(iii)
Debt for taxes, assessments or governmental charges to the extent that payment
therefor shall at the time not be required to be made;

(iv)
Debt consisting of guarantees of Debt permitted hereunder and junior in priority
to the Obligations;

(v)
Debt in respect of capital leases or consisting of purchase money loans incurred
or created after the Funding Date; provided that the Borrower may incur such
Debt after the Funding Date in the aggregate amount of $100,000; and

(vi)
Debt from John Hatsopoulos in favor of the Borrower in an amount of no more than
$2,950,000; provided, that such Debt is subordinated in right of payment to the
Obligations in a subordination agreement in favor of the Holder, which is in
form and substance satisfactory to the Holder and is executed prior to the
incurrence of such Debt.                  

(b)    create or suffer to exist any lien upon or with respect to any of its
assets or properties, whether now owned or hereafter acquired, or assign any
right to receive income, in each case to secure any debt of any Person,
including retention arrangement or escrow agreements having the effect of
granting a lien, other than liens in favor of the Holder, except for the
following:
(i)    liens existing on the Funding Date and disclosed in Schedule II,
provided, that the all assets lien in favor of Enterprise Bank and Trust
Company, which secures the Debt described in Section 10(a)(ii)(A), shall be
released no later than [•], 2014;
(ii)    liens for taxes, assessments or governmental charges or Claims the
payment of which are not yet delinquent or are being contested in good faith and
for which the Borrower or such Subsidiary has allocated appropriate reserves in
accordance with GAAP;
(iii)    statutory inchoate liens in connection with workers’ compensation,
unemployment insurance, or other social security obligations;
(iv)    mechanic’s, workman’s, materialman’s, landlord’s, carrier’s, or other
similar liens arising in the ordinary course of business with respect to
obligations that are not due;
(v)    liens in the form of usual and customary cash collateral to secure
performance bonds;
(vi)    any lien with respect to capital leases or purchase money loans
permitted hereunder, provided that such lien does not extend to or cover any
property of the Borrower other than the property being leased or acquired;

- 14 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



(vii)    easements, rights of way, restrictions and other similar charges
relating to real property and not interfering in a material way with the
ordinary conduct of the Borrower’s business; and
(viii)    encumbrances constituting a renewal, extension or replacement of any
encumbrance permitted pursuant to this Section 10.
(c)    dissolve, liquidate or cease to exist, or consolidate with or merge
(collectively, “Merge”) into another entity or permit one or more entities to
consolidate with or merge into it;
(d)    sell, lease, transfer, license or otherwise dispose (collectively,
“Dispose”) of any of its assets, whether now owned or hereafter acquired,
whether real or personal, or enter into any arrangement, directly or indirectly,
with any Persons to do any of the foregoing; provided, that it may Dispose of
(i) obsolete or worn out property, whether now owned or hereafter acquired, and
(ii) inventory in the ordinary course of business;
(e)    declare, make or pay any dividends or other distribution of assets,
properties, cash, rights, obligations or securities on account of any Equity
Interest that is subordinate to the Obligations;
(f)    pay, prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (including, without limitation, by the
exercise of any right of setoff) any Debt owed to any Affiliate of the Borrower
or any Subsidiary thereof, except for (i) any scheduled interest payments set
forth in the existing instruments evidencing the Debt listed on Schedule I
hereto, and (ii) existing Debt of John Hatsopoulos in favor of the Borrower in
an amount no greater than $2,950,000 which may be redeemed or prepaid on or
before January 10, 2014; and
(g)    terminate its status as an issuer required to file reports under the
Exchange Act, even if the Exchange Act or the rules and regulations thereunder
would otherwise permit such termination.
11.    “Shelf” Registration Statement. The Borrower shall (a) file with the
Securities and Exchange Commission no later than ninety (90) days following the
Funding Date, a “shelf” registration statement on an appropriate form (the
“Registration Statement”) covering the resale of the Common Stock issuable upon
conversion of the Loan Amount as contemplated hereunder and (b) use its
commercially reasonable efforts to cause the Registration Statement to be
declared effective as soon as practicable and to cause such Registration
Statement to remain effective through (and including) the Maturity Date.
12.    Events of Default. The occurrence and continuation of one or more of the
following events (each, an “Event of Default”) shall constitute an Event of
Default:
(a)    the Borrower shall fail to pay any outstanding principal or interest,
fees or other amount payable hereunder when the same becomes due and payable
(whether at stated maturity or otherwise); or

- 15 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



(b)    any representation, warranty or certification made herein or pursuant
hereto (or in any modification or supplement hereto) by the Borrower shall prove
to have been false or misleading as of the time made in any material respect; or
(c)    (i) the Borrower or any Subsidiary of the Borrower shall default in the
performance of any of its obligations under Sections 2(b) or 6 hereof, or (ii)
the Borrower or any Subsidiary of the Borrower shall default in the performance
of any of its other obligations hereunder and such default (if remediable) shall
continue unremedied for a period of ten (10) days after notice thereof; or
(d)    the Borrower or any Subsidiary of the Borrower shall fail to pay when due
any principal of or interest on any Debt, when and as the same shall become due
and payable beyond any applicable grace period, or any such Debt shall become
due and payable in advance of its stated maturity, or there shall occur any
default or event of default by the Borrower or any Subsidiary of the Borrower
under any agreement relating to such Debt and such default or event of default
is not remedied within any applicable grace period relating thereto; or
(e)    the Borrower or any Subsidiary of the Borrower shall admit in writing its
inability to, or be generally unable to, pay its debts as such debts become due;
or
(f)    the Borrower or any Subsidiary of the Borrower shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner or liquidator of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a voluntary case under any Debtor Relief Law,
(iv) file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding‑up, or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under any Debtor Relief Law or (vi) take any
corporate action for the purpose of effecting any of the foregoing; or
(g)    a proceeding or case shall be commenced, without the application or
consent of the Borrower or any Subsidiary of the Borrower, in any court of
competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding‑up, or the composition or readjustment of
its debts, (ii) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of the Borrower or any Subsidiary of the Borrower or of
all or any substantial part of its property, or (iii) similar relief in respect
of the Borrower or any Subsidiary of the Borrower under any law relating to
bankruptcy, insolvency, reorganization, winding‑up, or composition or adjustment
of debts, and such proceeding or case shall continue undismissed, or an order,
judgment or decree approving or ordering any of the foregoing shall be entered
and continue unstayed and in effect, for a period of sixty (60) or more days; or
an order for relief against the Borrower or any Subsidiary of the Borrower shall
be entered in an involuntary case under any Debtor Relief Law; or
(h)    a Registration Statement covering the resale of the Common Stock shall
not have been declared effective within one (1) year from the Funding Date.

- 16 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



(i)    Upon the occurrence and during the continuance of an Event of Default
other than one referred to in clause (f) or (g) of this Section, the Holder may,
by notice to the Borrower, declare the Obligations to be forthwith due and
payable, whereupon such amounts shall be immediately due and payable at the
Optional Repayment Amount without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower; and (2) in the case of the occurrence of an Event of Default referred
to in clause (f) or (g) of this Section, the Obligations shall automatically
become immediately due and payable at the Optional Repayment Amount without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Borrower.
(j)    The Holder is hereby authorized at any time and from time to time, upon
the occurrence and during the continuance of any Event of Default, without prior
notice to the Borrower, to the fullest extent permitted by law, to set off and
apply any and all balances, credits, deposits, accounts or monies at any time
held and other obligations or indebtedness at any time owing by the Holder or
its Affiliates to or for the account of the Borrower against any and all of the
Obligations, whether or not the Holder shall have made any demand hereunder or
thereunder. The rights of the Holder under this Section are in addition to, and
do not derogate from or impair, other rights and remedies which the Holder may
have in law and in equity.
13.    Taxes.
(a)    If the Borrower shall be required by law to deduct any Taxes from or in
respect of any payment under this Note that are not credited to the account of
the Holder with the relevant Governmental Authority, then (a) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Holder receives an amount equal to the sum it would have
received had no such deductions been made, (b) the Borrower shall make such
deductions and (c) the Borrower shall pay on a timely basis the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.
(b)    The Holder shall deliver at the time(s) and in the manner prescribed by
Applicable Law, to the Borrower, a properly completed and duly executed United
States Internal Revenue Service Form W-9, or any successor form, certifying that
the Holder is exempt from United States backup withholding with respect to
payments made hereunder.
(c)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section shall survive the prepayment or payment in full or in part of the Loan
and the interest thereon of this Note.
14.    Observer Rights. The Borrower hereby grants to the Holder, until the
Obligations have been paid or otherwise satisfied in full, the right to appoint
one (1) individual with full observation rights to attend all meetings of its
Board of Directors and any of its committees (the “Observer”). The Borrower
hereby acknowledges and agrees that the Observer may choose to attend any
meetings of the Borrower’s Board of Directors or any of its committees via
teleconference and the Borrower shall accommodate such request upon reasonable
prior written notice from the

- 17 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



Holder. The Borrower shall provide to the Holder all presentation materials as
and when provided to its directors.
15.    Waiver. Except to the extent expressly required by the terms hereof, the
Borrower hereby waives notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor and all other notices or demands
relative to this Note. The Holder shall not be deemed to waive any of its rights
hereunder unless such waiver be in writing and signed by the Holder. Any failure
on the part of the Holder at any time to require the performance by the Borrower
of any of the terms or provisions hereof, even if known, shall in no way affect
the Holder’s right thereafter to enforce the same, nor shall any failure of the
Holder to insist on strict compliance with the terms and conditions hereof be
taken or held to be a waiver of any succeeding breach or of the right of the
Holder to insist on strict compliance with the terms and conditions hereof.
16.    Amendment. No amendment or waiver of any provision of this Note, and no
consent to any departure by the Borrower herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Holder and the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
17.    Assignment. This Note shall be binding upon and inure to the benefit of
the Holder and its successors and assigns and the Borrower and its successors
and permitted assigns. The Borrower shall not assign any of its rights or
obligations under this Note without the prior written consent of the Holder,
which consent may be withheld in the Holder’s sole discretion. The Holder shall
have the right to assign any of its rights or obligations under this Note to any
person or entity, without the prior written consent of the Borrower. Any
assignment or transfer in contradiction of this Section shall be null and void.
18.    Dispute Resolution. In the case of a dispute as to the determination of
the Volume Weighted Average Price or the Conversion Price, the Borrower shall
submit the disputed determinations or arithmetic calculations via (i) facsimile
or electronic mail and (ii) overnight courier within two (2) Business Days of
receipt, or deemed receipt, of the relevant conversion notice or other event
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Borrower are unable to agree upon such determination or calculation
within two (2) Business Days of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Borrower shall, within one
(1) Business Day submit via facsimile or electronic mail (a) the disputed
determination of the Volume Weighted Average Price to an independent, reputable
investment bank selected by the Borrower and approved by the Holder or (b) the
disputed arithmetic calculation of the Conversion Price to the Borrower’s
independent, outside accountant. The Borrower, at the Borrower’s sole expense,
shall cause the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Borrower and the
Holder of the results no later than five (5) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent manifest error.
19.    Severability. In case any provision or obligation under this Note shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining

- 18 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
20.    Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
principles of conflicts of laws that would otherwise direct application of the
laws of another jurisdiction.
21.    Consent to Jurisdiction and Venue. EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS NOTE SHALL AFFECT ANY
RIGHT THAT THE HOLDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS NOTE AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE IN ANY COURT REFERRED TO IN THE PRECEDING PARAGRAPH OF
THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
22.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS NOTE (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO HEREBY (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.
23.    Counterparts; Facsimile or Electronic Mail Execution. This Note may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which,

- 19 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Note. Delivery
of an executed counterpart of this Note by facsimile or electronic mail shall be
equally as effective as delivery of an original executed counterpart of this
Note. Any party delivering an executed counterpart of this Note by facsimile or
electronic mail also shall deliver an original executed counterpart of this Note
but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Note.
24.    No Third-Party Beneficiaries. No provision hereof is intended to confer,
will confer, or will be deemed to confer benefits, rights, or remedies upon any
person other than upon the Holder and the Borrower, their respective successors
and assigns.
25.    Captions. Titles, captions, and headings included herein are for
convenience of reference only and do not affect the meaning, construction, or
interpretation hereof or of any provision hereof.
26.    Fees and Expenses. The Borrower hereby agrees to pay on demand all
reasonable fees, costs and expenses of the Holder in connection with the
preparation, negotiation, execution, delivery, administration, modification or
amendment of this Note, including travel costs, investigative, solvency,
background and other third party fees and expenses, search, filing and recording
fees and taxes, the reasonable fees and expenses of counsel for the Holder with
respect thereto and with respect to advising the Holder as to its rights and
responsibilities under such documents (which fees and expenses of counsel for
the preparation, negotiation, execution and initial delivery of this Note shall
not exceed $40,000); provided, that the Borrower shall not be responsible for
such fees, costs and expenses if all of the Conditions to Funding have been
satisfied but the Holder (i) completes its due diligence, (ii) obtains its
investment committee approval for the Loan, and (iii) unreasonably declines to
fund the Loan Amount and complete the Loan transaction. In addition, the
Borrower shall reimburse Holder for any of its fees, costs and expenses for the
normal administration of this Note, after the Funding Date in an amount not to
exceed $5,000 per annum. The Borrower further agrees to pay on demand all fees,
costs and expenses of the Holder, if any (including, without limitation, counsel
fees and expenses), in connection with the amendment or modification of this
Note, the exercise of the conversion rights hereunder (including the preparation
and/or review of any and all documentation related thereto), and the enforcement
(whether through negotiations, legal proceedings or otherwise) of this Note.
This covenant shall survive termination of this Note and satisfaction of the
Obligations hereunder.
27.    Notices. Any notice, request or other communication to be given or made
under this Note shall be in writing and, unless otherwise specified herein, may
be delivered by hand, airmail, facsimile, electronic mail or established courier
service to each party hereto at its respective address specified below its name
on the signature page hereto or at such other address as it may notify the other
party hereto in writing from time to time, and will be effective upon receipt.
28.    Entire Agreement. This Note contains the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous arrangements or understandings with respect thereto.

- 20 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------



29.    Patriot Act. The Holder hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act it is hereby required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow the
Holder to identify the Borrower in accordance with the Patriot Act. The Borrower
shall promptly following a request by the Holder, provide all documentation and
other information that the Holder requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.
30.    Broker’s Fee. The Borrower hereby represents that (i) other than Ardour
Capital Investments, LLC, it has not engaged any other broker, finder,
commission agent or any other intermediary in connection with the Loan or the
other transactions contemplated hereby, (ii) it will be solely responsible for
the fees of Ardour Capital Investments, LLC, and (iii) it neither is nor will be
obligated for any other brokers’ or finders’ fee or commission in connection
therewith.
31.    Certain Understandings. This Note is intended to create a borrower/lender
relationship. This Note does not create any agency, joint venture, partnership
or formal business organization of any kind between the Borrower and the Holder,
nor does it create any right, power or authority to act on behalf of the other
party, other than as expressly set forth in this Note.
32.    Treatment of Note. To the extent permitted by generally accepted
accounting principles, the Borrower will treat, account and report this Note as
debt and not equity for accounting purposes and with respect to any Tax Returns.
33.    Survival of Representations and Warranties. All representations and
warranties made hereunder or any other document delivered pursuant hereto or in
connection herewith shall survive the execution and delivery hereof.
34.    Time of Essence. The Borrower hereby agrees that time is of the essence
with respect to this Note.
[Signature page follows]


        














                            
                            

- 21 -    US_ACTIVE-115646469

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has executed and delivered this Senior
Convertible Promissory Note as of the date first above written.


TECOGEN INC.,
a Delaware corporation




By: /s/ John N. Hatsopoulos
Title: CEO


Address:
45 First Avenue
Waltham, Massachusetts 02451
    


            


ACCEPTED AND AGREED TO:


MICHAELSON CAPITAL SPECIAL FINANCE FUND LP,
a Delaware limited partnership


By: /s/ John Michaelson
Title: Managing Partner


Address:
400 Madison Avenue, Suite 2A
New York, NY 10017





[Signature Page to Senior Convertible Promissory Note]
US_ACTIVE-115646469

--------------------------------------------------------------------------------




SCHEDULE I
EXISTING DEBT, EQUITY INTERESTS AND GRANTS
DEBT
John N. Hatsopoulos
 
 
 
Demand notes, principal
                   1,750,000
 
 
   Accrued interest as of December 31, 2013
                      167,469
 
 
Line of Credit, principal
                   1,200,000
 
 
  Accrued interest as of December 31, 2013
                        24,555
 
 
  Principal
 
 
 
Total, principal
                   2,950,000
*
 
  Accrued interest as of December 31, 2013
                      192,024
*
*
To be paid in January 2014, after note closing
 
 

EQUITY INTERESTS
CAP TABLE - December 18, 2013 - Update from S-1 dated September 3, 2013
 
 
5% Holders:
 
 
 
John N. Hatsopoulos
                   3,718,839
 
 
George N. Hatsopoulos
                   3,630,457
(1)
 
RBC cees Nominees Limited
                      904,105
 
 
Joseph J. Ritchie
                      896,613
 
Directors and Officers:
 
 
 
John N. Hatsopoulos
                   3,718,839
 
 
George N. Hatsopoulos
                   3,630,457
 
 
Robert A. Panora
                      225,850
 
 
Bonnie J. Brown
                      106,250
 
 
Charles T. Maxwell
                        87,500
 
 
Angelina M. Galiteva
                        62,500
 
 
Ahmed F. Ghoniem
                        37,500
 
 
Joseph E. Aoun
0
 
All executive officers and directors as a group (8 persons)
                   7,868,896
 
 
 
 
 
Shares outstanding as of December 20, 2013
                 14,676,005
(2) (3)
Options outstanding as of December 20, 2013
                   1,109,000
(4) (5)
 
 
 
 
(1)
George converted debt with principal of $90,966.98 plus interest of $11,279.90
to shares of the Company's common stock.
(2)
Increase represents private placement currently in process which has increased
the shares outstanding by 997,494 plus the converted shares from (1) above.
(3)
Up to 2,500,000 shares has been authorized by the board to be issued in
connection with an ongoing private placement. As of December 18, 2013, 997,494
have been issued providing 1,502,506 remaining shares authorized for issuance
under the ongoing private placement.
(4)
25,000 options exercised at $0.12 per share in October 2013.
 
 
(5)
See separate schedule for detail.
 
 






[Schedule I to Senior Convertible Promissory Note]
US_ACTIVE-115646469

--------------------------------------------------------------------------------



STOCK OPTION SUMMARY
Grant Date
 # Shares
 Price
2/24/2004
              7,500
 $ 1.20
9/29/2005
            25,000
 $ 1.20
2/13/2008
          391,250
 $ 1.20
3/11/2009
          100,000
 $ 2.00
2/18/2010
            25,000
 $ 2.60
2/15/2011
          474,000
 $ 2.60
11/10/2011
            31,250
 $ 2.80
8/29/2012
            12,500
 $ 3.20
12/31/2012
              5,000
 $ 3.20
6/3/2013
            37,500
 $ 3.20
 
       1,109,000
 






[Exhibit “A” to Senior Convertible Promissory Note]    
US_ACTIVE-115646469

--------------------------------------------------------------------------------




SCHEDULE II
LIENS


•
Letter of Credit in favor of Enterprise Bank & Trust Company, securing
Performance Bond, in an amount of Five Hundred Seventy Seven Thousand Three
Hundred Dollars ($577,300).*



*Expected release of Performance Bond is Q2 2014.



[Schedule II to Senior Convertible Promissory Note]
US_ACTIVE-115646469

--------------------------------------------------------------------------------





EXHIBIT “A”
FORM OF COMMON STOCK PURCHASE AGREEMENT


[Filed as Exhibit 10.1 to our Current Report on Form 8-K filed with the
Securities and Exchange Commission on November 13, 2013]

[Exhibit “A” to Senior Convertible Promissory Note]    
US_ACTIVE-115646469

--------------------------------------------------------------------------------




EXHIBIT “B”
FORM OF NOTICE OF CONVERSION

Pursuant to that certain Senior Convertible Promissory Note dated as of December
[•], 2013 (as amended, amended and restated, supplemented, or otherwise modified
from time to time to the date hereof, the “Note”; the terms defined therein and
not otherwise defined herein being used herein as therein defined), by Tecogen
Inc., a Delaware corporation (the “Borrower”), in favor of Michaelson Capital
Special Finance Fund LP, a Delaware limited partnership (the “Holder”), the
Holder hereby elects to convert the Aggregate Conversion Amount indicated below
into Common Stock, as of the date specified below.
Date of Conversion:
 
Aggregate Conversion Amount to be converted:
 
Please confirm the following information:
Conversion Price:
 
Number of shares of Common Stock to be issued:
 
Please issue the Common Stock into which the Aggregate Conversion Amount is
being converted in the following name and to the following address:
Issue to:
 
 
 
 
 
Facsimile Number:
 
Account Number:
 
  (if electronic book entry transfer)
 
Transaction Code Number:
 
  (if electronic book entry transfer)
 



The Holder hereby represents that it is an “Accredited Investor” as defined in
the rules and regulations under the Securities Act.
DATED: ___________________        MICHAELSON CAPITAL SPECIAL FUND LP
By:                         

Name:                        
Title:                         

[Exhibit “B” to Senior Convertible Promissory Note]
US_ACTIVE-115646469

--------------------------------------------------------------------------------




ACKNOWLEDGMENT
The Borrower hereby acknowledges this Notice of Optional Conversion and hereby
directs [Insert name of Borrower’s transfer agent] to issue the above indicated
number of shares of Common Stock in accordance with the transfer agent
instructions from the Borrower and acknowledged and agreed to by [Insert name of
Borrower’s transfer agent].


DATED: ___________________            TECOGEN INC.
By:                         

Name:                        

Title:                         


            
                            





[Exhibit “B” to Senior Convertible Promissory Note]
US_ACTIVE-115646469

--------------------------------------------------------------------------------




EXHIBIT “C”
FORM OF NOTICE OF MANDATORY CONVERSION
Reference is made to that certain Senior Convertible Promissory Note dated as of
December [•], 2013 (as amended, amended and restated, supplemented, or otherwise
modified from time to time to the date hereof, the “Note”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by Tecogen Inc., a Delaware corporation (the “Borrower”), in favor of Michaelson
Capital Special Finance Fund LP, a Delaware limited partnership (the “Holder”).
The Borrower hereby represents and warrants to the Holder that on the date
hereof:
1.    the Common Stock is trading on a nationally recognized stock exchange;
2.    the Common Stock is subject to an effective Registration Statement;
3.     the arithmetic average of the Volume Weighted Average Price of the Common
Stock for the preceding twenty (20) consecutive Trading Days exceeds 185% of the
Conversion Price; and
4.    the dollar value of the average trading volume of the Common Stock for the
preceding twenty (20) consecutive Trading Days exceeds $150,000.
The Borrower hereby elects to convert the Aggregate Conversion Amount indicated
below into Common Stock, as of the date specified below.


Date of Conversion:
 
Aggregate Conversion Amount to be converted:
 
Conversion Price:
 
Number of shares of Common Stock to be issued:
 

The Borrower hereby directs [Insert name of Borrower’s transfer agent] to issue
the above indicated number of shares of Common Stock in accordance with the
transfer agent instructions from the Borrower and acknowledged and agreed to by
[Insert name of Borrower’s transfer agent].
DATED: ___________________            TECOGEN INC.
By:                         
Name:                        
Title:                         

[Exhibit “C” to Senior Convertible Promissory Note]
US_ACTIVE-115646469

--------------------------------------------------------------------------------




ACKNOWLEDGMENT
The Holder hereby acknowledges this Notice of Mandatory Conversion and hereby
directs the Borrower to issue the Common Stock into which the Aggregate
Conversion Amount is being converted in the following name and to the following
address.
Issue to:
 
 
 
 
 
Facsimile Number:
 
Account Number:
 
  (if electronic book entry transfer)
 
Transaction Code Number:
 
  (if electronic book entry transfer)
 



The Holder hereby represents that it is an “Accredited Investor” as defined in
the rules and regulations under the Securities Act.




DATED: ___________________        MICHAELSON CAPITAL SPECIAL FUND LP
By:                         

Name:                        

Title:                         





[Exhibit “C” to Senior Convertible Promissory Note]
US_ACTIVE-115646469